Judgment (designated order) entered May 23, 1969, dismissing the petition for a writ of habeas corpus on behalf of the appellant mother, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs and without disbursements, and the proceeding remanded to Special Term for further hearings before the Justice who presided at the trial of this cause. It is asserted in the brief and not denied that the mother is about to be married and her fiancee is willing to adopt the child after the ceremony. Such purported subsequent events bearing as they do on the welfare of the child are a proper subject of inquiry. Since they must of necessity occur after the trial and determination herein, they furnish the reason for the remand and the hearing is accordingly restricted to any changed circumstances with respect to the situation of the appellant, particularly her marital status. A mother’s right to custody may he restored upon proof that the best interests of the child dictate her return to her parent as one fit, competent and able to support, educate and care for her. {Matter of Roe v. New York Foundling Hosp., 33 A D 2d 83, app. dsmd. 27 N Y 2d 533; People ex rel. Hinckley v. Hinckley, 31 A D 2d 740.) Concur— Capozzoli, J. P., McGivern, Nunez, McNally and Tilzer, JJ.